DETAILED ACTION
Status of Claims
	Claims 1-3 and 5-16 are pending.
	Claim 4 is cancelled. 
	Claims 8-9 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (JP 2017-125251).
Regarding claims 1, 10 and 13, Miura discloses a plating diaphragm (16) [0106] used for an electroplating method, the plating diaphragm arranged between an anode (22) and cathode (26), the plating diaphragm in contact with the substrate charged as the cathode [0106], the plating diaphragm comprising:
A microporous film comprising polyolefin [0026] (= a base made of a polyolefin porous membrane) wherein the film is treated with a swelling treatment with an alcohol which imparts a hydrophilic material to a surface of the membrane [0094]-[0095] (= wherein the base has a hydrophilic material on at least a portion of a main surface, a pore inner surface, or a combination thereof). 
Regarding the phrase “applying a voltage between…to form a metal film on the surface of the substrate” of the preamble, the claim language is directed towards the manner of operating a device and does not differentiate the apparatus claim from the prior art (MPEP § 2114 II).  Regarding the claimed “contact angle” and “tensile breaking strength” while Miura does not specifically address the claim language “contact angle” and “tensile breaking strength”, these are considered to be obvious properties resulting from producing the same materials as claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise. Further, there is no claimed material that is different from the diaphragm of Miura.  Identification of properties does not patentably distinguish the claimed invention from the plating diaphragm of Miura. Regarding the claimed measurement method of obtaining a contact angle, the method of obtaining a contact angle is not material to the apparatus. The method of measuring a contact angle does not structurally alter or patentably distinguish the claimed diaphragm.  
Regarding claims 2-3 and 11-12, Miura discloses a pore size of less than 100 microns [0023] and a diaphragm thickness between 0.01 – 200 microns [0105].  The ranges of Miura overlap the claimed ranges therefore a prima facie case of obviousness exists. 
Regarding claims 7 and 16, the metal being deposited does not further limit the claimed plating diaphragm.  Moreover, Miura discloses depositing copper [0019]. 
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (JP 2017-125251) in view of Yamaguchi et al. (EP 3489290).
Regarding claims 5 and 14, Miura discloses the claimed invention as applied above including carrying out a swelling treatment with an alcohol for example.  Miura does not explicitly disclose the structure of the hydrophilic coating, however, Yamaguchi is herein cited for disclosing a hydrophilic material structure on a porous membrane. 
In the same or similar field of providing an electrolyte membrane, Yamaguchi discloses providing a hydrophilic material to a porous membrane formed of polyolefin to provide favorable permeability with an aqueous solution with a high water concentration and a comparatively high surface free energy [0056], (abstract).  Yamaguchi discloses the hydrophilic material including polyvinyl alcohol, hydroxyl group, polyvinyl pyrrolidone, etc. [0036].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a plating diaphragm having a hydrophilic material because Yamaguchi teaches that a hydrophilic treatment to a polyolefin porous membrane provides a membrane with favorable permeability with an aqueous solution with a high water concentration and a comparatively high surface free energy [0056], (abstract).  
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (JP 2017-125251) in view of Clarke et al. (WO 2018/136337).
Regarding claims 5 and 14, Miura discloses the claimed invention as applied above including carrying out a swelling treatment with an alcohol for example.  Miura does not explicitly disclose the structure of the hydrophilic coating, however, Clarke is herein cited for disclosing a hydrophilic material structure on a porous membrane.
In the same or similar field of porous diaphragms for use in electrolytic environments, Clarke discloses a plating diaphragm that is inclusive of a hydrophilic treatment material such as sulfonic acid [0027] and nitrile [0028] to pre-treat a porous membrane prior to use in electroplating to increase and stabilize the wettability of the diaphragm (abstract, [0007]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a plating diaphragm comprising a hydrophilic material because Clarke teaches that a plating diaphragm treated with a hydrophilic material increases the wettability of the plating diaphragm.  
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (JP 2017-125251) in view of Tsujioka et al. (JP 2000-248095).
Regarding claims 6 and 15, Miura discloses the claimed invention as applied above including an alcohol swelling treatment.  Miura does not disclose wherein the hydrophilic material includes an olefin/vinyl alcohol resin.
Tsujioka discloses an electrolytic separator that is surface treated with a hydrophilic organic solvent including cinnamic acid-modified polyvinyl alcohol crosslinked body [0012] to convert the hydrophobic surface to hydrophilic.  The separator of Tsujioka includes a partially hydrophilized polyolefin microporous membrane [0001]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a plating diaphragm comprising an olefin/vinyl alcohol resin because Miura discloses surface treating a polyolefin membrane with an organic alcohol solvent and Tsujioka teaches surface treating a polyolefin membrane with an organic alcohol solvent such as cinnamic acid-modified polyvinyl alcohol crosslinked body [0012].  It would have been obvious to simply substitute one know hydrophilic material with another to produce the same or similar predictable result of transforming a hydrophobic surface to a hydrophilic surface.  One of ordinary skill would expect the same or similar predictable result. 

Response to Arguments
Applicant's arguments filed 18 March 2022 have been fully considered but they are not persuasive. On pages 9-10 the argument states that Miura does not disclose the claimed contact angle, tensile strength and the claimed measurement method.  The claimed contact angle and tensile strength has been previously addressed. Regarding the claimed “contact angle” and “tensile breaking strength” while Miura does not specifically address the claim language “contact angle” and “tensile breaking strength”, these are considered to be obvious properties resulting from producing the same materials as claimed, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise. Further, there is no claimed material that is different from the diaphragm of Miura.  Identification of properties does not patentably distinguish the claimed invention from the plating diaphragm of Miura. Regarding the claimed measurement method of obtaining a contact angle, the method of obtaining a contact angle is not material to the apparatus. The method of measuring a contact angle does not structurally alter or patentably distinguish the claimed diaphragm.  The current claim language does not contain any structure or material that differs from the structure and material of Miura.  On page 9 that argument states that “The subject matter of claims 1 and 10 has more than one structure which are not taught or suggested by Miura”.  The Examiner respectfully disagrees.  It is unclear what structure is being referred to.  It is unclear what more than one structure is being referred to.  The argument does not indicate the differences between the disclosure of Miura and the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795